Title: Abigail Adams to John Quincy Adams, 30 May 1789
From: Adams, Abigail
To: Adams, John Quincy


        
          Braintree May 30th 1789
          my dear son
        
        I have sent you the Cloth the coat & Boots. the Glass I have not yet been able to find. inclosed is an other article the amount of what I engaged to you. The Horse I had engaged to keep for a Gentleman till Monday next, so that I could not without forfeiting my word let him go till twesday provided I should not sell him to him. I am sorry, for if I should not part with him then: I should not make any further trial and should be glad to get him to you as soon as possible— when I got home on twesday Evening, I received a Letter from your Father in which he says after many deliberations he has concluded that I shall not come on, untill the House pass some resolution respecting him. this I think the most prudent desicion, for to be there with a thousand wants & demands & no resources is much worse than being here at any rate. it has given me a little farther respit. I must request you in my absence to attend to your Brother Tom, to watch over his conduct & prevent by your advice & kind admonitions, his falling a prey to vicious Company. at present he seems desirious of persueing his studies preserving a character and avoiding dissipation, but no youth is secure whilst temptations surround him, and no age of Life but is influenced by habits & example, even when they think their Characters formed. I have many anxious hours for Charles, and not the fewer, for the new scene of life into which he is going, tho I think it will be of great service to have him with his Father, & more to take him intirely away from his acquaintance. I have written to him upon some late reports which have been circulated concerning him. I hope they are without foundation, but such is the company in which he is seen that he cannot fail to bear a part of the reproach even if he is innocent. if you should be able to send again, next week let me know one day before hand, & the Name of the person by whom you send, for if I had sent the Horse to Brackets I should not have known whom to have inquired for— I have not heard from your uncle since we left him, I hope he is better—
        The Bundle I shall send this day to mr Smiths— pray write me and let me know how you do from time to Time. Yours most affectionatly
        A Adams
          PS I received a line from W C. that the Gentleman by whom you sent for the Horse was gone to Pownalborough it was well I did not send him to Town. I do not know how you will get him unless you come to Boston for him in the course of the week. Brislers Note is inclosed
      